Citation Nr: 1711248	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  09-14 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for right knee chondromalacia patella.  

2.  Entitlement to a separate evaluation for right knee arthritis.  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1975 to February 1994.  Among other awards, the Veteran received the Army Commendation Medal and Southwest Asia Service Medal with two Bronze Service Stars.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent, granted service connection for right knee chondromalacia patella and assigned a 10 percent evaluation, effective November 1, 2006.  

The Veteran testified before the undersigned Veterans Law Judge at a September 2012 Travel Board hearing.  A transcript of this hearing is of record.

The case was initially brought before the Board in February 2013, at which time the Board remanded the issue on appeal for further development.  The matter was subsequently returned to the Board.  In a November 2015 decision, the Board denied a higher than 10 percent evaluation for right knee chondromalacia patella.  The Veteran appealed the November 2015 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an August 2016 Order of the Court granting a July 2016 Joint Motion for Remand (JMR), the parties agreed to vacate the November 2015 Board decision and remand the matter for compliance with the terms of the JMR.  

After the supplemental statement of the case was issued in June 2013, additional VA treatment records were associated with the claims file.  As the records include pertinent, but duplicative, evidence to the issue on appeal, no waiver of Agency of Original Jurisdiction (AOJ) consideration is required.  38 C.F.R. §§ 19.37, 20.1304 (2016).

In December 2016, the Veteran submitted additional evidence in support of his appeal along with a waiver of AOJ consideration of evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2016).  

The Board acknowledges that the Veteran has filed a Notice of Disagreement on the issues of entitlement to higher evaluations for right lower extremity radiculopathy, left lower extremity radiculopathy, degenerative arthritis of the acromioclavicular joint, and degenerative disk disease of the lumbar spine with intervertebral disc syndrome status post surgical; entitlement to service connection for a left knee disability, diabetes mellitus, glaucoma, chronic fatigue syndrome, and asthma; and entitlement to a total disability evaluation based on individual unemployability.  While it would be appropriate to remand these higher evaluation, service connection, and TDIU claims for issuance of a statement of the case under Manlincon v. West, 12 Vet. App. 238 (1999), a review of the record reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.  

Finally, the Board notes that in December 2016, the representative, on behalf of the Veteran, raised the issue of entitlement to special monthly compensation (SMC) based on loss of use of both lower extremities.  However, this issue is inextricably intertwined with the increased rating claims on appeal for radiculopathy of the bilateral lower extremities; therefore the issue of entitlement to SMC based on loss of use will not be addressed in this appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

As discussed above, the August 2016 Court Order granted the July 2016 JMR to vacate the November 2015 Board decision.  In the July 2016 JMR, the parties agreed that the Board, in its November 2015 Board decision, had erred when it discussed whether the Veteran was entitled to a separate evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003 before it had determined whether the Veteran's right knee arthritis was related to service, caused by a service-connected disability, or aggravated by a service-connected disability.  Thus, the JMR instructed that the Board first must determine whether service connection for right knee arthritis is warranted.  In that regard, the Board must determine whether any additional development was necessary, to include a medical opinion that addressed the etiology of the Veteran's right knee arthritis.  Then, the Board must assess whether or not the Veteran's pain and functional limitations are due to his right knee chondromalacia patella or arthritis.  An explanation is also required if the Board determines that it is not possible to separate the effects of the Veteran's chondromalacia patella and arthritis.  Finally, the JMR directed the Board to apply and discuss 38 C.F.R. §§ 4.40, 4.45, and 4.59 and the holding of Petitti v. McDonald, 27 Vet. App. 415, 425 (2015), which noted that where there is evidence of an "actually painful" joint, there is evidence of painful motion of that joint that may be sufficient to warrant a compensable evaluation under 38 C.F.R. § 4.59.  

The Board finds that the record includes sufficient evidence to determine the etiology of the Veteran's right knee arthritis.  Since the July 2016 JMR, the Board notes that the Veteran has presented a November 2016 Expert Independent Medical Review (EIMR).  The private orthopedic surgeon, who conducted the EIMR, opined that it is at least as likely as not that the Veteran's right knee chondromalacia patella caused the arthritis of the Veteran's right knee.  In addition, the record includes an April 2013 VA examination report in which the examiner found that the Veteran's diagnosis for his service-connected right knee chondromalacia patella should include osteoarthritis of the right knee.  Thus, the Board finds that a remand to obtain a new etiological opinion is not required.  

However, the Board finds that the available evidence of record is not sufficient to determine what right knee symptoms are attributable to either chondromalacia patella or arthritis.  Accordingly, on remand, the AOJ should opinion a medical opinion that identifies which symptoms are related to the Veteran's right knee chondromalacia patella or right knee arthritis.  To the extent that the Veteran's right knee symptoms and effects cannot be separated, that should finding should also be explained.  

Moreover, in light of the recent holding in Correia v. McDonald, 28 Vet. App. 158 (2016), the Board finds that the May 2007 and April 2013 VA examinations provided to evaluate the Veteran's right knee disability are inadequate for rating purposes.  In Correia, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Accordingly, further examination of the Veteran's right knee disability is warranted prior to an appellate decision in this case.  

Finally, the record includes a July 2015 letter from the Social Security Administration (SSA) notifying the Veteran that he was entitled to receive SSA disability benefits.  There is no indication for what disability the Veteran has been awarded SSA disability benefits.  Nevertheless, VA must request potentially relevant SSA records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Therefore, as these records may provide evidence to substantiate the Veteran's claim, on remand, the AOJ should request any available SSA records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding treatment records for his right knee disability that are not currently of record.

2.  Contact the SSA and request a copy of the Veteran's complete SSA disability benefits file, including all associated medical records, and associate all records received with the claims file.   

3.  After completing the above, to the extent possible, schedule the Veteran for a VA examination with an appropriately qualified examiner to determine the current nature and severity of the right knee disability.  Provide the Veteran's claims file, including a copy of this REMAND, to the examiner for review.  

The examiner should specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the service-connected right knee as well as for the nonservice-connected paired joint (left knee), if the left knee is "undamaged" (completely without abnormalities).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also specifically address any additional loss of motion/functional loss on repetitive motion and during flare-ups.

The examiner should opine, to the extent possible, which right knee symptoms are separately attributable to the Veteran's diagnosed chondromalacia patella and arthritis.  If the examiner determines that it is not possible to separate the effects of the Veteran's right knee symptoms, then he or she should explain why that is so.  

A complete rationale for any opinion expressed must be provided.  

4.  Then, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




